UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT

                            _________________

                               No. 97-10701

                           (Summary Calendar)
                            _________________


           UNITED STATES OF AMERICA,


                                   Plaintiff-Appellee,

           versus


           GOBIND DARYANANI,


                                   Defendant-Appellant.



            Appeal from the United States District Court
                 For the Northern District of Texas
                         (3:97-CR-31-ALL-T)

                             February 3, 1998

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Gobind Daryanani appeals the sentence that the district court

imposed pursuant to his plea agreement for conspiracy to traffic

and attempt to traffic in counterfeit goods. Daryanani argues that

the district court committed clear error in determining the value

of counterfeit merchandise seized and in calculating the value


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
attributable to counterfeit goods previously sold.            We find that

the district court did not commit clear error in making these

determinations.     See United States v. Ismoila, 100 F.3d 380, 396

(5th Cir. 1996) (setting forth the standard for review of loss

determination under U.S.S.G. § 2F1.1);       United States v. Kim, 963
F.2d 65, 69 (5th Cir. 1992).

      Daryanani also argues that the district court committed an

error by failing to give him the three-point reduction pursuant to

U.S.S.G. § 2X1.1.      In his plea agreement, he waived his right to

contest the district court’s failure to give him this reduction,

but the government has not raised the issue of waiver.           Daryanani

had   a   storefront   called   Dallas   Jewelry   Findings    from   which

counterfeit goods were sold, and he employed persons to sell these

goods.    Testimony at the sentencing hearing established that sales

of counterfeit goods amounted to 80 percent of the total sales of

Dallas Jewelry Findings, and that there were large quantities of

counterfeit merchandise in stock awaiting sale.        Accordingly, the

district court did not commit any error when the court found that

it was reasonably certain that there would have been retail sales

of counterfeit goods absent government intervention.            See United

States v. Sung, 51 F.3d 92, 95-96 (7th Cir. 1995) (holding that

whether defendant is eligible for § 2X1.1 reduction depends upon

how close defendant comes to completing the sale of counterfeit

goods).    As a result, the district court did not commit any error


                                   -2-
by not giving Daryanani the three-point reduction pursuant to

§ 2X1.1.

    AFFIRMED.




                             -3-